Citation Nr: 0010445	
Decision Date: 04/20/00    Archive Date: 04/28/00

DOCKET NO.  96-09 709	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama


THE ISSUE

Entitlement to an increased rating for left L4-L5 concentric 
disc bulging with low back and sciatic pain, and left L4-L5 
sensory radiculopathy, currently evaluated as 40 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel



INTRODUCTION

The veteran served on active duty from November 1980 to 
November 1982, and from July 1987 to June 1990.  She also had 
active duty for training from June to September 1980.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a rating 
decision of August 1995 of the Buffalo, New York Regional 
Office (RO) which confirmed and continued a 40 percent 
disability rating for the service-connected low back 
disability.  Her claim was transferred to the Montgomery, 
Alabama RO after a recent change in residence.  

This case was previously before the Board in November 1998 
when it was remanded to the RO for further development.


FINDING OF FACT

The veteran has severe limitation of motion of the low back 
with occasional flare-ups that require her to be bedridden 
for several days; however, functional impairment does not 
equate to persistent symptoms or problems which allow her 
only little intermittent relief


CONCLUSION OF LAW

An increased rating for left L4-L5 concentric disc bulging 
with low back and sciatic pain, and left L4-L5 sensory 
radiculopathy, is not warranted.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.40, 4.45, 4.71a (Diagnostic Code 
5293) (1999).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by the application of a 
schedule of ratings that is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1999).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes.  38 C.F.R. 
§ 4.27 (1999).  Although regulations require that a 
disability be viewed in relation to its recorded history, 
38 C.F.R. §§ 4.1, 4.2 (1999), where entitlement to 
compensation has already been established, and an increase in 
a disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).

In the veteran's case, her intervertebral disc syndrome has 
been evaluated in accordance with Diagnostic Code 5293.  This 
code allows for a 60 percent rating when the disability is 
pronounced, with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc, little 
intermittent relief.  Diagnostic Code 5293.  A 40 percent 
rating is assigned when the disability is severe, recurring 
attacks with intermittent relief.  Id.  

The veteran's service medical records show that she was 
treated for low back pain in 1988.  A report of a May 1990 
computerized tomography (CT) scan shows that there was 
bulging of the L4-5 disc.  At a December 1990 VA examination, 
the veteran complained of daily back pain which was sometimes 
severe enough to be incapacitating.  The pain radiated into 
the hips and legs, particularly on the left.  A similar 
complaint was made in February 1991 and in September 1991.  
In September 1991, a complaint of intermittent numbness in 
both legs was also made.  

When examined by VA in September 1993, the veteran reported 
having had a chronic aching pain in the small of her back 
since approximately 1988 or 1989.  She also reported 
radiation of the pain to the lower extremities, worse on the 
left, and left calf numbness.  She reported increased 
symptoms with walking, prolonged standing, when climbing 
stairs, and even when sitting.  It was noted that she had 
tried different medications and a short course of physical 
therapy without any relief.  

In May 1995, it was noted that she had chronic back 
discomfort, as well as some discomfort in her feet.  It was 
also reported that she was on no medication except for an 
occasional Naprosyn.  She also reported weakness in the left 
foot, atrophy of her left calf, and numbness on the lateral 
aspect of her left foot.  

When examined by VA in May 1999, the veteran claimed pain, 
weakness, stiffness, fatigability, and lack of endurance.  It 
was noted that she occasionally took an over-the-counter 
Motrin.  Flare-ups were precipitated by overexertion, 
sneezing, and lifting.  She also gave a history of a 15 
percent additional functional impairment.  On examination, it 
was felt that she indeed had pain, incoordination, weakness, 
and fatigability, but no abnormal movement.  Limitation of 
motion was described and it was opined that she had 
degenerative joint disease of the lumbosacral spine with 
herniation of L4-5 with slight loss of function due to pain.

On examination in June 1999, the veteran complained of pain 
in the low back, primarily on the left, with radiation to the 
left foot.  It was reported that she had periodic flare-ups 
secondary to pain that made her bed-bound for several days.  
The flare-ups occurred about once a month.  It was also noted 
that she was on no daily medication.  

The salient point to be made about the veteran's case is 
that, even conceding that her reports of symptoms are 
accurate, she does not have problems that amount to 
persistent symptoms, or difficulties due to disc disease that 
equate to attacks with only little intermittent relief.  By 
her own account, her flare-ups last only several days and 
occur only about once a month.  Additionally, when the VA 
examiner undertook a review of the record in May 1999 and 
provided an opinion as to the functional loss caused by the 
veteran's pain, it was felt that her loss was only 
"slight."  In short, while the veteran no doubt has severe 
limitation of motion and experiences radiating pain and 
numbness typical of the disease process for which she is 
service connected, her symptoms are not of such a persistent 
character that a rating higher than the 40 percent already 
assigned should be awarded.  In other words, she has 
recurring attacks, but her functional impairment is not so 
great that her symptoms may be equated with the kind of 
problems experienced by someone who achieves only little 
intermittent relief.  The need to take medication only 
occasionally, and the description of her functional debility 
due to pain as only "slight" tend to support such a 
conclusion.  Consequently, the Board finds that the 
preponderance of the evidence is against the claim for an 
increased rating.  


ORDER

An increased rating for left L4-L5 concentric disc bulging 
with low back and sciatic pain, and left L4-L5 sensory 
radiculopathy, is denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

- 5 -



- 1 -


